Appeal by the defendant from an order of the Supreme Court, Kings County (Marrero, J.), dated April 12, 2005, which, after a hearing to redetermine the defendant’s sex offender risk level, conducted pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), determined that he was a level two sex offender.
Ordered that the order is affirmed, without costs or disbursements.
*681The adjudication of the defendant as a level two sex offender was supported by “reliable hearsay evidence” (Correction Law § 168-n [3]; see People v Vaughn, 26 AD3d 776, 777 [2006]; People v Brown, 25 AD3d 924 [2006]; People v Hines, 24 AD3d 524 [2005]). Miller, J.P., Rivera, Krausman and Goldstein, JJ., concur.